United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0563
Issued: October 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 15, 2020 appellant filed a timely appeal from a December 19, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its December 20, 2019 decision.
However, the Board’s Rules of Procedure provide: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right wrist
condition causally related to the accepted November 4, 2019 employment incident.
FACTUAL HISTORY
On November 6, 2019 appellant, then a 71-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on November 4, 2019 he broke his right wrist in two places
while in the performance of duty. He explained that he tripped over a long green strap that was
wrapped around a short pole causing him to fall on his right side. The employing establishment
noted that the incident had occurred in the performance of duty and the facts as alleged by appellant
were in agreement with its understanding of the incident. Appellant stopped work on
November 5, 2019.
In a November 8, 2019 employing establishment accident report, V.M., appellant’s
supervisor, explained that on November 4, 2019 appellant was loading a truck and, as he was
leaving the truck, he tripped over a green plastic strap that was on the ground and wrapped around
a yellow pole.
In a November 13, 2019 development letter, OWCP noted that it had received no evidence
in support of appellant’s traumatic injury claim. It informed him of the type of factual and medical
evidence necessary to establish his claim, including a narrative report from his physician
explaining how the reported incident caused or aggravated a diagnosed medical condition. OWCP
afforded appellant 30 days to respond.
Appellant submitted November 5, 2019 patient discharge instructions from Dr. Neal
Cohen, Board-certified in internal medicine. Dr. Cohen diagnosed a closed fracture of the distal
end of the right radius, unspecified fracture. He also attached information sheets providing
treatment information for a head injury and a wrist fracture treated with immobilization.
In a computerized tomography (CT) scan dated November 5, 2019, Dr. Hwayoung Lee, a
Board-certified radiologist, evaluated appellant’s head and chest. He found no acute intracranial
hemorrhage or displaced skull fracture in appellant’s head and no acute intrathoracic abnormality
or rib fractures in his chest.
In a November 5, 2019 medical note, Dr. Uday Shah, a Board-certified internist, referred
appellant to another physician for treatment of a slip and fall injury. In a November 14, 2019
letter, he explained that appellant was currently in a cast due to an injury he su ffered to his wrist
on November 4, 2019. Dr. Shah found that appellant would be unable to return to work until he
completed an orthopedic evaluation. In a December 10, 2019 letter, he noted that appellant had
not yet been seen by an orthopedist in relation to his November 4, 2019 injury and would need to
remain out of work for an additional month as a result.
By decision dated December 19, 2019, OWCP accepted that the November 4, 2019
employment incident occurred as alleged, but denied appellant’s traumatic injury claim, finding
that the evidence of record did not include medical evidence containing a diagnosis in connection

2

with the accepted employment incident. It concluded, therefore, that the requirements had not
been met to establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury. 7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident. 8
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship. 9
ANALYSIS
The Board finds that this case is not in posture for decision.

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q).
8

S.S., Docket No. 18-1488 (issued March 11 2019).

9

J.L., Docket No. 18-1804 (issued April 12, 2019).

3

In support of his claim, appellant submitted a November 5, 2019 medical note were
Dr. Shah indicated that appellant injured his right wrist when he slipped and fell. He also
submitted November 5, 2019 patient discharge instructions in which Dr. Cohen diagnosed a right
wrist fracture. When taken together, the Board, therefore, finds that the evidence of record
establishes the diagnosis of a right wrist fracture.
Therefore, the case must be remanded for consideration of the medical evidence with
regard to the issue of causal relationship. Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a right wrist fracture.
The Board further finds, however, that this case is not in posture for decision as to whether his
diagnosed condition is causally related to the accepted November 4, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

